This matter came on for further consideration upon the filing of a motion for an order to appear and show cause filed by relator, Disciplinary Counsel, on January 13, 2010, requesting the court to issue an order directing respondent to appear and show cause why she should not be found in contempt for her failure to abide by the court’s August 29, 2008 order. Respondent did not file a response. Accordingly,
It is ordered by the court, sua sponte, that respondent appear in person before this court on April 20, 2010 at 9:00 a.m.